Citation Nr: 1400852	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-45 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to the service-connected lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1971.

This matter came before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at the RO in August 2011.  A transcript of the hearing has been associated with the record.

When the Veteran's appeal was before the Board in January 2013, the Board denied a claim of entitlement to service connection for a respiratory disability and dismissed his claim of entitlement to an increased rating for lumbosacral strain with degenerative disc disease.  The instant issues were remanded, and have been returned to the Board for appellate consideration.

The Board notes that the Veteran's record includes a Virtual VA e-file.  This e-file was checked for new or relevant information; however, a review of the e-file revealed that it contains duplicative information that is already in the file and not pertinent to the current claim.


FINDINGS OF FACT

1.  A scar of the right lower leg is related to service.

2.  There is no evidence of a current left hip disability that is related to service or due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A scar of the right lower leg was incurred during service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

2.  A left hip disability was not incurred during service; there is no left hip disability that is secondary to service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in September 2006 discussed the evidence necessary to support a claim for service connection.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  He was invited to identify or submit supportive evidence.  He was advised of the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  To the extent that there was any deficiency with regard to the notice provided concerning the left hip disability, a reasonable person would be expected to understand what was required to substantiate the claim due to the information contained in various letters and the May 2013 supplemental statements of the case.   

With respect to VA's duty to assist, service treatment records, VA treatment records, and private treatment records have been obtained and associated with the record.  VA examinations were conducted which the Board finds adequate as they were performed by a skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations.  

Finally, the Board notes that the Veteran also was afforded a hearing before the undersigned during which he and his wife presented oral argument in support of his service connection claim. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were explained during the hearing and the submission of additional evidence was suggested.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of diseases of the central nervous system (e.g., sensorineural hearing loss) may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Service treatment records include CG Form 4392, Abstract of Medical History.  This form indicates that in June 1969, the Veteran was treated for a deep laceration of the shin on his right leg.  The records are otherwise silent with respect to the Veteran's right leg.  They are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's left hip.  On separation examination in February 1971, the Veteran's lower extremities and other musculoskeletal were normal, with the exception of mild left scoliosis of the lumbar spine, which was not considered disabling.

In June 1971, the Veteran submitted a claim for disability benefits.  He included only his back disability, providing a detailed description of the events in service he alleged caused it, and a description of his symptoms.  

A November 1988 record from LaGuardia Medical Group indicates that X-rays revealed that the Veteran's left hipbone was dislocated.

In August 2006, the Veteran submitted an additional claim.  He included "lower spine compression and left hip," noting that the disability began in April 1970.  He also included a right lower leg disability.  In an attached statement, the Veteran described an incident during service where he was thrown onto his spine when a missile went off.  He indicated that at that time, his left hip was also dislocated.  He further noted that his right lower leg was cut.

An August 2006 VA treatment record indicates that the Veteran presented to establish primary care.  He reported a history of lumbar spine injury and left hip dislocation.  In September 2006 the Veteran reported occasional back and left hip pain when exercising, which he related to an old back injury.  

In a February 2009 statement, the Veteran's wife described his complaints of low back and hip problems.  

In July 2012, a VA examiner diagnosed osteoarthritis of the bilateral sacro-iliac joints.  He noted that service treatment records were noncontributory for hips.  He acknowledged that there was evidence of a left hip dislocation in 1988, but not during service.  

An additional VA examination was carried out in April 2013.  The diagnosis was osteoarthritis of the bilateral sacro-iliac joints.  The examiner noted the Veteran's reported history of chronic low back pain and that he later developed bilateral hip problems as well.  He acknowledged that service connection was in effect for the Veteran's lumbosacral spine.  He concluded that there was no diagnosis of a left hip disability; rather, he indicated a diagnosis of bilateral sacro-iliac joint osteoarthritis, which he related to the Veteran's low back disability.

With respect to the claimed right leg disability, the examiner noted the Veteran's report that he had sustained an injury to this right leg during service, and the service record showing treatment for a deep laceration in 1969.  While he concluded that there was no disability related to the well healed right leg laceration, he did identify an associated scar.  

	Right Leg

Upon consideration of the record, the Board has determined that service connection is warranted for a scar of the right lower leg.  In this regard, the record reflects that the Veteran was in fact treated during service for a deep laceration to his right lower leg.  The April 2013 VA examiner identified an associated scar.  As such, the Board concludes that service connection for a scar of the right lower leg is warranted.

It is noted that service connection for peripheral neuropathy was denied by the RO in the December 2007 rating decision and that no other right leg disability has been diagnosed during the pendency of this claim or in close proximity thereto.

	Left Hip

Having carefully reviewed the record, the Board has determined that service connection is not warranted for a left hip disability.  In that regard, the Board observes that the service treatment records contain no diagnosis, complaint, or abnormal finding pertaining to a left hip disability.  The earliest evidence showing any post-service treatment for left hip complaints dates to November 1988, when an X-ray study revealed a dislocated left hip.  The April 2013 VA examiner concluded that there was no left hip disability; the only disability found was sacro-iliac arthritis, and such was related to the Veteran's low back disability.      

The grant of service connection requires competent and credible evidence to establish a diagnosis and relate the diagnosis to the Veteran's service.  Here, there is no diagnosis referable to the Veteran's left hip during the pendency of this claim or in close proximity thereto.  Instead, the evidence shows a diagnosis of a dislocated hip in 1988, which is years prior to the current claim.  The Veteran has not identified or produced any evidence, medical or otherwise, that would tend to show that he currently has a left hip disability that is due to disease or injury in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The most probative evidence in this regard is the opinion of the VA examiner, following several examinations of the Veteran, that a left hip disability is not present.  While the Veteran asserts that he experiences pain and pain was noted during range of motion studies on examination, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The examiner after conducting thorough examinations found that the Veteran did not have a diagnosed or identifiable underlying malady or condition.  

To the extent that the Veteran has arthritis of the sacro-iliac joints, the Board observes that he is currently in receipt of service connection for a lumbosacral spine disability, with a 40 percent evaluation, and that the Appeals Management Center has identified and referred to the RO an inferred issue of possible entitlement to service connection for osteoarthritis of the bilateral sacro-iliac joints.    

The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013).  Accordingly, service connection for a left hip disability is denied.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a scar of the right lower leg is granted.

Entitlement to service connection for a left hip disability is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


